United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Tyrone, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-1382
Issued: February 14, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 2, 2018 appellant, through counsel, filed a timely appeal from a May 22, 2018
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of the case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that, following the May 22, 2018 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “the Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish total disability for
the periods December 19, 2014 to February 21, 2015, August 23, 2015 to January 13, 2016, and
February 27, 2016 to February 10, 2017 causally related to his accepted July 22, 2013 employment
injury.
FACTUAL HISTORY
On July 22, 2013 appellant, then a part-time rural carrier associate filed a traumatic injury
claim (Form CA-1) alleging that he injured his right forearm when lifting flats of mail while at
work that day. He stopped work on the date of injury. The employing establishment noted that
appellant had previously injured his right arm prior to working at the employing establishment
when his arm was crushed in a printing press and his middle, ring, and little fingers were totally
amputated, and his index finger partially amputated. On August 14, 2013 OWCP accepted the
claim for sprain of elbow and forearm, right.
On December 17, 2014 appellant filed a notice of recurrence (Form CA-2a) indicating that,
on December 11, 2014, his right arm and fingers hurt daily due to constant use. He stopped work
on December 12, 2014. The employing establishment indicated that, following the employment
injury, appellant worked restricted duty until he was released to full duty without restrictions on
September 3, 2014.
In a work status note dated December 15, 2014, Dr. Christopher J. Lincoski, an attending
orthopedic surgeon, provided restrictions that appellant could perform no heavy lifting, pushing,
or pulling greater than five pounds and no grasping for more than three hours.
In December 2015 OWCP referred appellant to Dr. Victoria M. Langa, a Board-certified
orthopedic surgeon, for a second opinion evaluation. By report dated January 14, 2016, Dr. Langa
noted a history that in 2000 or 2001 appellant had a very significant injury when his right hand
was caught in a printing press and he lost the middle, ring, and small finger in their entirety, and
the index digit just distal to the proximal interphalangeal (PIP) joint. The thumb was spared.
Dr. Langa indicated that appellant had a very prolonged postoperative course and apparently
returned to gainful employment in 2005. She reported that a July 22, 2013 employment injury was
accepted for sprain of the right elbow/forearm. Dr. Langa noted that appellant reported that,
following his release to regular job duties in September 2014, he was almost immediately having
problems due to weakness of grip. She explained that appellant did not have a true grip due to his
missing fingers so that his complaint of weakness of grip was actually referring to pinch strength
between his thumb and the remaining index finger digit. Dr. Langa continued that he reported that
Dr. Lincoski placed him on permanent restrictions which the employing establishment was unable
to accommodate, and that he was taken off work on December 18, 2014. She noted that appellant
also complained of a persistent muscle herniation through a fascial defect in his distal volar
forearm with some occasional associated discomfort in that area. Following physical examination
Dr. Langa diagnosed fascial defect of the right forearm with muscular herniation sustained on
July 22, 2013. She concluded that appellant had long since reached maximum medical
improvement, and his right forearm condition was medically stable.
Dr. Lincoski provided a January 23, 2017 duty status report (Form CA-17) in which he
diagnosed right elbow tendinitis and fascial herniation due to the employment injury. He provided
2

permanent restrictions of three to four hours of simple grasping per day and a five-pound weight
restriction.
On January 26, 2017 OWCP expanded acceptance of the claim to include right forearm
fascial herniation.
On February 10, 2017 appellant accepted a limited-duty assignment delivering Express and
Priority Mail and verifying undeliverable bulk business mail for 2.5 hours daily, 6 days a week.
Simple grasping was limited to .75 hours. He returned to this position on February 11, 2017 and
received compensation on the supplemental rolls based on his wage-earning capacity.
Appellant filed three claims for compensation (Form CA-7) on May 24, 2017 for the
periods December 19, 2014 to February 21, 2015, August 23, 2015 to January 13, 2016, and
February 27, 2016 to February 10, 2017. The employing establishment verified that he was on
leave-without-pay (LWOP) for the periods claimed.
By development letter dated September 19, 2017, OWCP informed appellant of the
medical evidence needed to establish disability. It noted that Dr. Lincoski’s December 14, 2014
report provided no diagnosis or medical rationale regarding appellant’s continued absence from
work. OWCP afforded appellant 30 days to submit the necessary evidence.
Appellant thereafter submitted a February 17, 2014 treatment note in which Dr. Lincoski
diagnosed right fascial herniation, resolved biceps tendinitis, and status post finger amputation.
He advised that the fascial herniation and biceps tendinitis had healed, noting that appellant mostly
had overuse given that he had limited function in his ability to use his right hand due to a prior
injury. Dr. Lincoski recommended four hours of restricted duty daily, indicating that restrictions
were permanent, and that appellant’s symptoms were due to overuse from the prior injury. In a
December 15, 2014 treatment note, he noted that appellant presented with a new problem, pain
over the lateral aspect of the right elbow. Right elbow examination demonstrated tenderness over
the right lateral epicondyle with positive Cozen and Mills tests. There was very mild tenderness
over the right biceps, and the fascial herniation was not tender to palpation. Dr. Lincoski
diagnosed asymptomatic right fascial herniation, resolved biceps tendinitis, and symptomatic right
lateral epicondylitis. He recommended medication, permanent work restrictions, and a short
course of physical therapy with home exercise.
In a January 23, 2017 report, Dr. Lincoski noted seeing appellant for follow-up.4 He
reported that appellant’s fascial herniation was unchanged, and that there was no tenderness over
the medial or lateral condyle of the right elbow. Dr. Lincoski diagnosed right fascial herniation,
and provided permanent restrictions of no heavy pushing, pulling, or lifting greater than five
pounds, and no grasping for more than three to four hours.5
By decision dated November 16, 2017, OWCP denied appellant’s claims for disability
compensation for the periods December 19, 2014 to February 21, 2015, August 23, 2015 to
January 13, 2016, and February 27, 2016 to February 10, 2017. It found Dr. Lincoski’s reports
4

The record does not indicate that appellant saw Dr. Lincoski between December 15, 2014 and January 23, 2017.

5

Appellant also submitted additional treatment notes from Dr. Lincoski that are not relevant to the periods of
disability claimed in this appeal.

3

were of insufficient rationale to establish disability for work due to the accepted July 22, 2013
employment injury. On November 27, 2017 appellant, through counsel, requested a hearing before
an OWCP hearing representative.
In November 2017 OWCP referred appellant to Dr. Langa for subsequent second opinion
evaluation. Dr. Langa was asked to provide an opinion regarding whether appellant continued to
suffer residuals of the accepted conditions and his work capabilities.
By report dated December 13, 2017, Dr. Langa noted that she had previously examined
appellant in January 2016. She diagnosed fascial defect of the right forearm with muscular
herniation. Dr. Langa advised that the fascial herniation was permanent in nature, but was not
disabling and that the accepted July 22, 2013 employment injury did not aggravate the preexisting
devastating injury to his right hand. She opined that appellant should be able to perform full work
duties as a rural carrier, and that he required no further treatment for the forearm fascial defect.
During the hearing, held on April 12, 2018, counsel maintained that, because appellant’s
light-duty position was withdrawn in December 2014, he was entitled to wage-loss compensation.
Appellant testified that he was placed on full duty in the Fall of 2014, and that in December 2014
full duty required too much grabbing which caused right arm pain and loss of grip ability. He
maintained that he reported this to the postmaster who sent him home because no light-duty work
was available, and that he did not return to work until February 14, 2017 when he began a parttime light-duty position. Appellant testified that he had resigned from the employing
establishment on February 5, 2018 and began work at a chemical plant where he performed no
physical labor, just monitored machines. The hearing representative advised appellant that to
support disability he should submit medical or factual evidence that substantiated that there had
been a withdrawal of light-duty work or that the disability stemmed from the July 2013
employment injury. The record was held open for 30 days. Nothing further was submitted.
By decision dated May 22, 2018, an OWCP hearing representative affirmed the
November 16, 2017 decision. He found Dr. Lincoski’s reports insufficient to establish entitlement
to wage-loss compensation for the three intermittent periods claimed between December 19, 2014
and February 10, 2017 because he did not explain how any need for work restrictions stemmed
from the July 22, 2013 employment-related lifting injury.
LEGAL PRECEDENT
An employee seeking benefits under FECA6 has the burden of proof to establish the
essential elements of his or her claim by the weight of the evidence.7 For each period of disability
claimed, the employee has the burden of proof to establish that he or she was disabled from work
as a result of the accepted employment injury.8 Whether a particular injury causes an employee to

6

Supra note 2.

7

See D.W., Docket No. 18-0644 (issued November 15, 2018); Amelia S. Jefferson, 57 ECAB 183 (2005).

8

Id.

4

become disabled from work, and the duration of that disability, are medical issues that must be
proven by a preponderance of probative and reliable medical opinion evidence.9
Under FECA the term “disability” means the incapacity, because of an employment injury,
to earn the wages that the employee was receiving at the time of injury. Disability is thus not
synonymous with physical impairment, which may or may not result in an incapacity to earn
wages. An employee who has a physical impairment causally related to a federal employment
injury, but who nevertheless has the capacity to earn the wages he or she was receiving at the time
of injury, has no disability as that term is used in FECA.10 Furthermore, whether a particular injury
causes an employee to be disabled from employment and the duration of that disability are medical
issues which must be proved by a preponderance of the reliable, probative and substantial medical
evidence.11
Causal relationship is a medical issue, and the medical evidence required to establish a
causal relationship is rationalized medical evidence.12 Rationalized medical evidence is medical
evidence which includes a physician’s detailed medical opinion on the issue of whether there is
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors. The opinion of the physician must be based on a complete factual and medical background
of the claimant, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the employee.13 Neither the mere fact that a disease or condition
manifests itself during a period of employment, nor the belief that the disease or condition was
caused or aggravated by employment factors or incidents is sufficient to establish causal
relationship.14
The Board will not require OWCP to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so, would essentially allow an employee to self-certify their disability and
entitlement to compensation.15
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish total disability
for the periods December 19, 2014 to February 21, 2015, August 23, 2015 to January 13, 2016,

9

See 20 C.F.R. § 10.5(f); N.M., Docket No. 18-0939 (issued December 6, 2018).

10

Id.

11

T.O., Docket No. 17-1177 (issued November 2, 2018); Fereidoon Kharabi, 52 ECAB 291 (2001).

12

D.W., Docket No. 18-0644 (issued November 15, 2018); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

13
C.B., Docket No. 18-0633 (issued November 16, 2018); Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler,
45 ECAB 365 (1994).
14

D.W., supra note 12; Dennis M. Mascarenas, 49 ECAB 215 (1997).

15

See B.K., Docket No. 18-0386 (issued September 14, 2018).

5

and February 27, 2016 to February 10, 2017 causally related to his accepted July 22, 2013
employment injury.
The record indicates that prior to his federal employment, appellant sustained a significant
injury to his right arm when his hand was crushed in a printing press which caused amputation of
his middle, ring, and little fingers and partial amputation of his index finger. The employing
establishment reported that appellant had been released to full duty on September 3, 2014, and this
was acknowledged by him at the April 12, 2018 hearing. Appellant stopped work on
December 12, 2014, and in reports dated December 15, 2014, Dr. Lincoski, an attending
orthopedic surgeon, described examination findings, diagnosed asymptomatic right fascial hernia,
resolved biceps tendinitis, and symptomatic right lateral epicondylitis. He provided restrictions
that appellant could perform no heavy lifting, pushing, or pulling greater than five pounds and no
grasping for more than three hours.16 Dr. Lincoski, however, did not indicate whether the
restrictions were due to appellant’s accepted sprains of the right elbow and forearm and right
forearm fascial herniation or due to his prior serious right upper extremity injury. He provided no
additional medical evidence until a January 23, 2017 duty status report in which he diagnosed right
elbow tendinitis and fascial herniation and provided permanent restrictions of three to four hours
of simple grasping per day and a five-pound weight restriction.
The Board finds Dr. Lincoski’s reports are insufficient to establish that appellant was
totally disabled due to the conditions caused by the July 22, 2013 lifting injury at work.
Dr. Lincoski did not explain in any of his reports whether appellant’s restrictions and/or disability
were due to the very serious nonemployment-related previous injury that caused amputation of
three fingers and partial amputation of the fourth or by the July 22, 2013 employment injury. He
did not express specific knowledge of appellant’s job duties or explain why he could not perform
the specific duties due to the employment injury. Thus, Dr. Lincoski’s reports are insufficient to
meet appellant’s burden of proof to establish total disability for any of the periods claimed.17
OWCP referred appellant to Dr. Langa who provided a January 14, 2016 report in which
she described both right upper extremity injuries and noted that, following his release to regular
job duties in September 2014, appellant reported that he immediately began having problems with
his grip. Dr. Langa explained that appellant did not have a true grip due to the absence of three of
his fingers of his right extremity and merely had pinch between his thumb and remaining portion
of his index finger. She opined that he had reached maximum medical improvement with regard
to his right forearm which was medically stable. Dr. Langa did not comment on his work
capabilities. OWCP again referred appellant to Dr. Langa, and in a December 13, 2017 report, she
advised that appellant’s fascial defect was permanent, but was not disabling, and that the accepted
July 22, 2013 employment injury did not aggravate appellant’s preexisting injury to his right hand.
Dr. Langa opined that appellant should be able to perform full work duties as a rural carrier.

16

Of interest, in a February 17, 2014 treatment note, prior to the period of claimed disability, Dr. Lincoski opined
that appellant mostly had overuse given that he had limited function in his ability to use his right hand due to a prior
injury. At that time he recommended four hours of restricted duty daily, indicating that these restrictions were
permanent, and that appellant’s symptoms were overuse from his prior injury.
17

See E.M., Docket No. 18-0275 (issued June 8, 2018)

6

The issue of disability from work can only be resolved by competent medical evidence.18
In the absence of sufficient medical evidence, the Board finds that the medical evidence of record
is insufficient to establish that appellant was totally disabled for the claimed period. Dr. Lincoski
did not explain with sufficient rationale why appellant could not perform his job duties due to the
accepted conditions.19
Furthermore, contrary to counsel’s assertion on appeal that appellant was entitled to
compensation because there was no work available within his restrictions, by appellant’s own
testimony at the April 12, 2018 hearing, he was working full duty through December 18, 2014.
The medical evidence of record does not establish that appellant required work restrictions due to
his accepted conditions during the time periods involved.20
The Board finds that appellant did not submit sufficient rationalized medical opinion
evidence to establish that he was disabled from work for the successive periods commencing
December 19, 2014 due to accepted conditions and was thus entitled to wage-loss compensation
for the periods claimed.21
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish total disability
for the periods December 19, 2014 to February 21, 2015, August 23, 2015 to January 13, 2016,
and February 27, 2016 to February 10, 2017 causally related to his accepted July 22, 2013
employment injury.

18

R.C., 59 ECAB 546 (2008).

19

See A.D., Docket No. 18-0255 (issued July 2, 2018).

20

When an employee, who is disabled from the job he or she held when injured on account of employment-related
residuals, returns to a light-duty position or the medical evidence establishes that light duty can be performed, the
employee has the burden to establish by the weight of reliable, probative and substantial evidence a recurrence of total
disability. As part of this burden of proof, the employee must show either a change in the nature and extent of the
injury-related condition, or a change in the nature and extent of the light-duty requirements. M.S., Docket No. 18-0877
(issued November 21, 2018); Terry R. Hedman, 38 ECAB 222 (1986).
21

N.R., Docket No. 14-0114 (issued April 28, 2014).

7

ORDER
IT IS HEREBY ORDERED THAT the May 22, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: February 14, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

